This suit was filed by appellee in the justice court of Tarrant county, on March 15, 1921, against appellant W. B. Eady for the possession of a cow; in the alternative for the value of the cow. Appellant Stephenson, who had sold the cow claimed by appellee to appellant Eady, voluntarily entered his appearance in the justice court and joined appellant W. B. Eady in the defense of the suit. The trial in the justice court resulted in a judgment in favor of appellee, A. M. Weddington, against W. B. Eady, and said Eady recovered judgment over and against V. R. Stephenson. Appellant V. R. Stephenson appealed to the county court from that judgment, where it was again tried with a jury upon special issues submitted by the court, which findings of the jury being favorable to appellee, the court entered judgment in favor of appellee for the possession of the cow, and, in case she is not found, then to recover of W. B. Eady and his sureties on his appeal bond $75, and judgment in favor of W. B. Eady for $75 against V. R. Stephenson and all costs of the justice court. While the record is large, and the briefing elaborate on the part of counsel, we are satisfied the evidence supports the verdict, and that the case has been fairly tried, and substantial justice secured. No new trial would possibly change the result of this case. The judgment is affirmed.
 *Page 138